Citation Nr: 0332542	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to June 1998.

This appeal arises from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
bilateral hearing loss and assigned a noncompensable evaluation.  
The Board has continued the issue as entitlement to an initial 
compensable evaluation since service connection has been granted.  
The veteran is not prejudiced by this naming of the issue.  The 
Board has not dismissed the issue, and the law and regulations 
governing the evaluation of the disability is the same regardless 
of how the issue has been phrased.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  


FINDINGS OF FACT

Hearing loss in the right ear is consistent with a level I 
hearing acuity and hearing loss in the left ear is consistent 
with a level II hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that an increased compensable evaluation is 
warranted for his bilateral hearing loss.  The veteran's service 
medical records, separation exam, and subsequent VA examination 
reveal hearing loss.  In a November 2000 rating decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective November 1999.     

Disability evaluations are determined by comparing the veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  
Here, as the veteran has appealed from an initial award, 
consideration will be given to whether a compensable rating was 
warranted for any period of time during the pendency of his 
claim.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Before specifically addressing the question of the propriety of 
the non-compensable rating assigned to the bilateral hearing 
loss, the Board acknowledges that the schedular criteria by which 
audiological disabilities are rated were revised effective June 
10, 1999. 38 C.F.R. §§ 4.85, 4.86 (2003).  As the veteran filed 
his claim in November 1999, after the subsequent change in the 
law, only the revised criteria need be considered in evaluating 
the veteran's claim.

Evaluations of defective hearing range from noncompensable to 100 
percent based on the organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as measured by 
pure tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 cycles per second.  To evaluate the degree of 
disability from service-connected ear hearing loss, the rating 
schedule established eleven auditory acuity levels, designated 
from Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85 to 4.87 (2003).  The U.S. 
Court of Appeals for Veterans Claims (Court) has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria also stipulates that, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately. 38 C.F.R. 
§ 4.86(a) (2003).  Additionally, when the pure tone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral. 
Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) 
(2003).

At VA audiological examinations in October and November 2000, the 
veteran's bilateral hearing loss was manifested by a pure tone 
threshold loss, in decibels, of:

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
5
10
60
80
LEFT
35
30
50
85

The average pure tone threshold loss was 38 decibels for the 
right ear and 50 decibels for the left ear.  The veteran's speech 
recognition score, using the Maryland CNC word list, was 94 
percent for the right ear and 90 percent for the left ear.  The 
diagnosis was moderate to severe high frequency sensorineural 
hearing loss in the higher frequencies on the right and mild 
sloping to severe high frequency hearing loss in the higher 
frequencies on the left.  



At a July 2002 VA audiological examination, the veteran exhibited 
pure tone thresholds, in decibels, as follows:

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
15
15
50
85
LEFT
50
40
60
90

The average pure tone threshold loss was 41 decibels for the 
right ear and 60 decibels for the left ear.  The veteran's speech 
recognition score, using the Maryland CNC word list, was 100 
percent for the right ear and 98 percent for the left ear.  

Throughout the current appeal, the veteran has asserted that his 
service-connected bilateral hearing loss is more severe than the 
current non-compensable rating indicates. Such descriptions are 
deemed to be competent evidence.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, the veteran's descriptions of his 
service-connected bilateral hearing loss must be considered in 
conjunction with the clinical evidence of record as well as the 
pertinent rating criteria.

The findings of the VA audiological examinations reveal that the 
veteran exhibited a Level I hearing loss in the right ear and 
Level II hearing loss in the left ear.  38 C.F.R. § 4.85, Table 
VI (2003).  The exceptional patterns of hearing loss described in 
38 C.F.R. § 4.86 are not demonstrated.  Combining the scores of 
Level II for the service-connected left ear and Level I for the 
service-connected right ear in the manner set forth in Table VII 
does not result in findings that warrant a compensable rating for 
the veteran's service-connected bilateral loss.  38 C.F.R. § 
4.85, Table VII.

The Board observes that auditory brain response (ABR) testing 
revealed abnormal responses and a magnetic resonance imaging 
(MRI) was suggested.  A MRI was never peformed.  However, as 
noted above, the assignment of disability evaluations for hearing 
impairment is based on a mechanical application of the numeric 
designations assigned after audiometric evaluations.  As  recent 
VA audiological testing showing pure tone threshold loss and 
speech recognition findings, there is no basis for further 
testing for determination of disability evaluations for hearing 
loss.  

Accordingly, the Board concludes that the preponderance of the 
evidence does not support a compensable evaluation for the 
veteran's service-connected bilateral hearing loss.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Therefore, the claim is 
denied. 

VCAA

There was a significant change in the law during the pendency of 
this appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  38 C.F.R. § 
3.159.

First, VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is no 
issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate this claim by a the November 2000 and January 2001 
rating decisions and the August 2002 statement of the case (SOC) 
that the criteria for an increased evaluation for service-
connected hearing loss had not been met.  That is the key issue 
in this case, and the rating decision and SOC informed the 
veteran of the evidence needed to substantiate his claim.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Based on the foregoing, the 
Board concludes that the veteran has been informed of the 
information and evidence needed to substantiate his claim and 
that VA has complied with its notification requirements.

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A (West 
2002).  In this case, the RO has requested and obtained service 
medical records from the National Personnel Records Center, as 
well as VA medical records.  In addition, the veteran was 
afforded audiological examinations in November 2000 and August 
2002 at the Nashville, TN VAMC.  In a statement of the case, 
dated August 2002, the veteran was also advised of the provisions 
of the VCAA, and the RO requested that he identify all sources of 
relevant records.  In particular, the veteran was notified that 
VA would obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from any 
private physician regarding treatment for the claimed 
disabilities, or to provide a properly executed release so that 
VA could request the records for him.  Given the foregoing, there 
is no issue as to whether VA has complied with its duty to notify 
the veteran of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran in 
substantiating this claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary for 
an equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



